Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 July 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,350,166 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application 17/733611
U.S. Patent No. 11,350,166 B2
1. An apparatus comprising: 
one or more processors; and 
memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: 
determine an indication of a selection of a video content item by a user; 

determine a disability associated with the user; 
determine, based on one or more audio features in the video content item being perceptible to the user with the disability or one or more video features in the video content item being perceptible to the user with the disability, an accessibility score associated with the video content item, wherein the one or more audio features comprise an amount of dialog; and 
output an indication of the accessibility score.
1. A method comprising:
(where the computing device of the claim would inherently possess processors/memory with instructions)


determining, by a computing device, an indication of a selection of a video content item by a user;
determining a disability associated with the user;
determining, based on one or more audio features in the video content item being perceptible to the user with the disability or one or more video features in the video content item being perceptible to the user with the disability, an accessibility score associated with the video content item, wherein the one or more audio features comprise an amount of dialog; and
outputting an indication of the accessibility score.
2. The apparatus of claim 1, wherein at least one of: the accessibility score is indicative of a level of perceptibility of the video content item for the user; 

the indication of the selection of the video content item comprises an indication of the user scrolling over one or more of a description for the video content item or an identifier for the video content item within a program guide; or


the video content item comprises one or more features indicated by metadata associated with the video content item.
2. The method of claim 1, wherein the accessibility score is indicative of a level of perceptibility of the video content item for the user.

3. The method of claim 1, wherein the indication of the selection of the video content item comprises an indication of the user scrolling over one or more of a description for the video content item or an identifier for the video content item within a program guide.

4. The method of claim 1, wherein the video content item comprises one or more features indicated by metadata associated with the video content item.
3. The apparatus of claim 1, wherein the processor executable instructions that cause the apparatus to determine the accessibility score for the video content item further cause the apparatus to: determine, using a trained model, based on the one or more audio features or the one or more video features in the video content item, the accessibility score for the video content item.
5. The method of claim 1, wherein determining the accessibility score for the video content item comprises:


determining, by a trained model, based on the one or more audio features or the one or more video features in the video content item, the accessibility score for the video content item.
4. The apparatus of claim 1, wherein at least one of: the disability comprises visual impairment, wherein the one or more audio features further comprise one or more of a number of languages spoken or an indication of a narrator, and wherein the one or more video features comprise one or more of an amount of on-screen textual features or a number of scenes; or 

the disability comprises hearing impairment, wherein the one or more audio features further comprise a number of characters, and wherein the one or more video features comprise one or more of an indication of closed-captioning or a scene change rate.
6. The method of claim 1, wherein the disability comprises visual impairment, wherein the one or more audio features further comprise one or more of a number of languages spoken or an indication of a narrator, and wherein the one or more video features comprise one or more of an amount of on-screen textual features or a number of scenes.


7. The method of claim 1, wherein the disability comprises hearing impairment, wherein the one or more audio features further comprise a number of characters, and wherein the one or more video features comprise one or more of an indication of closed-captioning or a scene change rate.


Claims 5-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,350,166 B2, similarly as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421